 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336
 5   Fax: 702.388-6418
     Susan.cushman@usdoj.gov
 6   Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                         Case No. 2:12-cr-269-GMN-DJA
 9
                    Plaintiff,                         Motion to Dismiss the Indictment
10                                                     Without Prejudice and Quash Warrant
            v.
11
     JOSE RAMON CASTRO,
12
                   Defendant.
13

14

15          On July 16. 2012, CASTRO was charged by complaint. ECF 1. CASTRO was

16   released on a PR bond. ECF 7. On July 24, 2012, a federal grand jury returned an

17   indictment charging CASTRO with Possession with Intent to Distribute a Controlled

18   Substance in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)(viii). ECF 10.   On

19   March 18, 2013, the defendant failed to appear for his change of plea hearing and a

20   warrant was issued for failure to appear. ECF 43. CASTRO has never been located by the

21   DEA, the investigating agency, and therefore the arrest warrant remains unexecuted.

22   …

23   …

24   …
1               Pursuant to Federal Rule of Criminal Procedure 48(a), the government hereby

2    moves for leave of Court to dismiss the Indictment without prejudice and quash the arrest

3    warrant.

4           Respectfully submitted this 17th day of June, 2021.

5                                                      Respectfully submitted,

6                                                      CHRISTOPHER CHIOU
                                                       Acting United States Attorney
7
                                                       /s/ Susan Cushman
8                                                      SUSAN CUSHMAN
                                                       Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
1                     UNITED STATES DISTRICT COURT
2
                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:12-cr-269-JCM-DJA

4                  Plaintiff,                        Proposed Order Granting
                                                     Motion to Dismiss the Indictment
5          v.                                        Without Prejudice and Quash Warrant

6    JOSE RAMON CASTRO,

7                 Defendant.

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment and quashes the Arrest

11   Warrant against Defendant JOSE RAMON CASTRO.

12                                                   Respectfully submitted,

13                                                   CHRISTOPHER CHIOU
                                                     Acting United States Attorney
14
                                                     /s/ Susan Cushman
15                                                   SUSAN CUSHMAN
                                                     Assistant United States Attorney
16

17

18    IT IS SO ORDERED.

19                9 day of July, 2021
      Dated this ____

20

21    ___________________________
      Gloria M. Navarro, District Judge
22    UNITED STATES DISTRICT COURT

23

24

                                                 3
